Citation Nr: 1801233	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), also claimed as secondary to military sexual trauma (MST). 

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) in Hartford, Connecticut, and San Diego, California. 

In October 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

Regarding the characterization of the claim, although the Veteran initially submitted a claim of service connection for PTSD alone, her medical record indicates diagnoses for other psychiatric disorders.  The Board, therefore, has re-characterized the PTSD claim to include entitlement to service connection for an acquired psychiatric disorder in order to contemplate the Veteran's psychiatric symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The Board recognizes the Veteran's submission of a VA 21-526EZ form dated October 31, 2017.  The claimed issues will be addressed by the RO.  As they are not on appeal, they will not be discussed herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
Below, the Board reopens the service connection claim for PTSD.  The reopened claim expanded to include any acquired psychiatric disorder, as well as the service connection claim for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed claim of service connection for PTSD was denied by the RO in an August 2004 rating decision. 

2.  The evidence received since the final August 2004 rating decision is new and material, and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision, which denied the claim for service connection for PTSD, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Applicable Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of procedural background, in August 2004, the RO denied service connection for PTSD, determining that the evidence on record did not show a link between the Veteran's diagnosed PTSD and her active duty service.  The evidence of record at the time of the August 2004 rating decision included the Veteran's service treatment records (STRs), her application for compensation, and medical treatment records from various VA medical facilities.  The Veteran was properly notified of the August 2004 decision; however, she did not appeal this rating decision, nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal had been filed.  38 C.F.R. § 3.156(b).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 3.104(a).

Thereafter, in January 2014, the Veteran sought to reopen her claim for service connection for PTSD, to include as secondary to MST. 

The evidence received subsequent to the August 2004 rating decision includes additional VA medical treatment records, which show various psychiatric disorder diagnosis, to include PTSD secondary to MST (see DBQ received in February 2015 attached to VA Form-9), the Veteran's lay statements, and her testimony during her October 2017 hearing, specifically with regards to her nexus.  All of this evidence is new, and it is also material to the claim as it speaks to the unestablished element of a nexus in this case.  Accordingly, the claim for service connection for an acquired psychiatric disorder is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder; the appeal is granted to this extent only.


REMAND

A remand is necessary to ensure that the Veteran's medical record is complete, to attempt to verify claimed in-service stressors, and to obtain addendum medical opinions in connection with the Veteran's claims. 

The Board notes that the Veteran was previously scheduled for VA examinations, but failed to appear.  Nevertheless, during her October 2017 hearing testimony, the Veteran explained that she lives outside of the United States for six months of the year, and as a result was unable to attend the scheduled appointments. 

With regards to her psychiatric disorder claim, the Board notes that a medical treatment note from New Haven VAMC dated November 2003 indicates that the Veteran reported that her unit was hit with a scud during the Gulf War, which turned out to be friendly fire.  In addition, the Veteran testified that she was sexually assaulted during service.  Therefore, an attempt to verify the Veteran's claimed in-service stressor as well as obtaining a medical nexus opinion is necessary. 

Furthermore, under 38 C.F.R. § 3.304 (f)(5)(2017), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

With regards to her sleep apnea claim, the evidence suggests a possible linkage between her currently diagnosed sleep apnea, and service.  Therefore, a medical nexus opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all treatment records from Detroit VAMC, Providence VAMC, New Haven VAMC, Mission Valley VAMC, and San Diego VAMC are associated with the claims file.  

2.  Contact the appropriate agencies in an attempt to verify the Veteran's asserted in-service stressor that her unit was hit by a scud (determined to be friendly fire) during her active duty between December 1990 and May 1991. 

3.  Then, regardless of whether additional evidence is received, return the claims file, including a copy of this remand, to an appropriate VA examiner for an addendum opinion regarding the etiology of the Veteran's psychiatric disorders.  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion but please note that the Veteran lives outside of the country for 6 months out of the year.  
The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the examiner is asked to: 

(a)  Identify all currently diagnosed psychiatric disorders. 

(b)  Does the Veteran have PTSD?  In answering this question, the examiner should address the following:

(i) Prior diagnosis of PTSD to include as secondary to MST.  See e.g., San Diego VAMC San Diego treatment notes dated April 2014.  

(c)  Identify the specific stressor(s) underlying any PTSD diagnosis, namely, fear of hostile military activity and reported MST. 

(d)  Opine whether the specific stressors are consistent with the Veteran's current diagnosis of PTSD. 

	In doing so, please refer to the following: 

	(i)  The Veteran's January 2014 statement in 	support of claim indicating that she was 	harassed and taken advantage of while serving 	with the Naval Reserves, specifically that a 	pilot "made a pass at her" and when she rejected him he continued to harass her for an entire year.  See VBMS entry 01/20/2014. 

(ii)  The Veteran's statement in support of claim dated April 2014 indicating that when she was in a hotel in Greece, her commanding officer came to her room and ordered her to have sex with him. See VBMS entry 04/14/2014. 

(iii)  The Veteran's October 2017 hearing testimony indicating that she was sexually assaulted by the skipper of the squadron during her service in the Gulf War.  

(e)  For any currently diagnosed acquired psychiatric disorder, other than PTSD, provide an opinion as to whether it is at least as like as not (a 50 percent or greater probability) is due to the Veteran's active service.  **In doing so consider the Veteran's lay assertions with regards to her fear during the Gulf War.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.   

4.  Then, return the claims file, including a copy of this remand, to an appropriate VA examiner for an addendum opinion regarding the etiology of the Veteran's currently diagnosed sleep apnea.  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion but please note that the Veteran lives outside of the country for 6 months out of the year.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

A complete review of the record is imperative, but attention is called to the following: 

(i)  Reports of Medical History in the Veteran's Reserves STRs dated 1995 to 1999 showing complaints of shortness of breath and trouble sleeping; 

(ii) The Veteran's testimony that she has constant fatigue since service during her July 1997 Decision Review Officer hearing testimony; 

(iii)  Non-tuberculous diseases and injuries of the respiratory system VA examination dated July 1997 showing "sleep apnea screen probably within normal limits" 

(iv)  Providence VAMC treatment notes dated June 1998 showing past medical history of a sleep disorder; 

(v) Respiratory diseases VA examination dated February 2000 showing reports of breathing problems and shortness of breath since active duty in the Gulf; 

(vi) General Medical VA examination dated July 2003 showing complaints of shortness of breath since 1991 and exposure to fume and dust in-service; (vii) Her service-connected undiagnosed fatigue and service-connected lung condition; 

(viii) The Veteran's lay assertions during her October 2017 hearing testimony that her roommates in-service complained of her snoring. 

Following a review of the claims file, the examiner is asked to: 

Provide an opinion as to whether it is at least as like as not (a 50 percent or greater probability) that the currently diagnosed sleep apnea is due to the Veteran's active service. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.   

5.  Then readjudicate the issues of service connection for an acquired psychiatric disorder, to include PTSD and MDD, and service connection for sleep apnea.  If the benefits sought remain denied, the Veteran and her representative should be issued a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


